DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-18, in the reply filed on 5/21/21 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al. (US Patent No. 5,683,937) (“Furukawa”).
Regarding Claim 1, Furukawa teaches a semiconductor optical device comprising: an element structure layer (see Figure 4) that includes a mesa stripe (Figure 4, item 210) extending in a first direction; an electrode film (Figure 4, item 213) that covers at least an upper surface of the mesa stripe; an electrode pad portion (Figure 4, item 214a) that covers a part of a first region positioned in a second direction, intersecting the first direction, relative to the mesa stripe on an upper surface of the element structure layer and is electrically connected to the electrode film (see Figure 4, see also associated text – at least column 9, lines 31-34); a first dummy electrode (Figure 4, item 223) that covers another part of the first region and is electrically insulated from the electrode film (column 9, lines 39-67); and a second dummy electrode (Figure 4, item 224) that covers at least a part of a second region positioned in a third direction, opposite to the second direction, relative to the mesa stripe on the upper surface of the element structure layer and is electrically insulated from the electrode film (column 9, lines 39-67), wherein the first dummy electrode includes a first portion (Figure 4, top section of 223) disposed in the first direction relative to the electrode pad portion and a second portion (Figure 4, bottom section of 223) disposed in a fourth direction, opposite to the first direction, relative to the electrode pad portion.
Regarding Claim 2, Furukawa further teaches the first dummy electrode has an edge along at least a part of an outer periphery of the electrode pad portion (see Figure 4, note relationship of 223 to 214a).
Regarding Claim 3, Furukawa further teaches he outer periphery of the electrode pad portion is circumferential (see Figure 4, note shape of 214a), and the edge of the first dummy electrode has an arc shape having a curvature larger than a curvature of the outer periphery 
Regarding Claim 4, Furukawa further teaches a part of the outer periphery and the edge are disposed to face each other and are separated by a gap (see Figure 4, note relationship between 214a and 223).
Regarding Claim 7, Furukawa further teaches when viewed from above the element structure layer, an upper surface of the first dummy electrode and an upper surface of the second dummy electrode are disposed at a position higher than a height of the upper surface of the electrode film in a region overlapping the mesa stripe (see Figure 4, note relative heights of 223/224 to 213).
Regarding Claim 8, the language, term, or phrase "first portion and the second portion are disposed separately from each other," is directed towards the process of making a first and second portion.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "the first portion and the second portion are disposed separately from each other" only requires a first portion and 
Regarding Claim 9, Furukawa further teaches the first dummy electrode surrounds the electrode pad portion in the first direction, the second direction, and the fourth direction (see Figure 4, note relationship of 223 to 214a in the noted directions).
Regarding Claim 10, Furukawa further teaches an area of the second region is smaller than the area of the first region (the Examiner notes “an area” is an arbitrary portion of the second region, thus the Examiner chooses a region which is smaller than a region of the first portion).  The Examiner notes the present language does not compare the entire surface area of the first and second portions, however if it did, Furukawa could be interpreted to still read on the claim by including the center portion of 223 into either the first or second portion as required.
Regarding Claim 15, Furukawa further teaches when viewed from above the element structure layer, the first region includes a first end side region intersecting the first direction in which the first dummy electrode is not disposed, and the second region includes a second end side region intersecting the first direction in which the second dummy electrode is not disposed (see Figure 4, note regions which do not have 223 and 224 present on them).
Regarding Claim 16, Furukawa further teaches when viewed from above the element structure layer, the element structure layer has a rectangular outer shape, at least a part of the first dummy electrode and the second dummy electrode is disposed along four corners of the rectangular outer shape, and an upper surface of the first dummy electrode and an upper 
Regarding Claim 17, Furukawa further teaches when viewed from above the element structure layer, a layer structure of the element structure layer in the region overlapping the first dummy electrode is equal to a layer structure of the element structure layer in the region overlapping the second dummy electrode (see Figure 4, see comparison of left and right sides of the device).
Claim Rejections - 35 USC § 103






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa as applied to Claims 1 and 4 above.
Regarding Claim 5, Furukawa teaches Claim 4 as indicate above. Furukawa teaches a gap (see Figure 4), but Furukawa does not specifically teach the gap is 5 µm or more and 10 µm or less.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the gap spacing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 11, Furukawa teaches Claim 1 as indicated above. Furukawa teaches a very small area not covered by the second dummy electrode or the electrode film, but does not specifically teach an area not covered with the second dummy electrode and the electrode film in the second region is 20% or less of the area of the second region. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the coverage percentage, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.
Regarding Claim 12, Furukawa further teaches a symbol is attached to a position visually recognized from above at least one of the first dummy electrode (see Figure 4, note hourglass symbol shape of 223) or the second dummy electrode (see Figure 4, note rectangular symbol shape of 224).
Regarding Claim 13, Furukawa teaches Claim 1 as indicated above. Furukawa teaches a very small area not covered by the first dummy electrode or the electrode film, but does not specifically teach an area not covered with the first dummy electrode and the electrode film in the second region is 20% or less of the area of the first region. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the coverage percentage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 14, Furukawa teaches Claim 1 as indicated above. Furukawa teaches a the first dummy electrode and second dummy electrode border a large percentage of the outer periphery of the device (see Figure 4), but does not specifically teach the first dummy electrode and the second dummy electrode are disposed along 80% or more of sides constituting an outer shape of the element structure layer. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the dummy electrode outer area coverage percentage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.











Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa as applied to Claim 1 above, and further in view of Miyamoto (US Patent Application Publication No. 2007/0121695) (“Miaymoto”).
Regarding Claim 6, Furukawa teaches Claim 1 as indicated above. Furukawa does not specifically teach the element structure layer includes a first bump portion in the first region and a second bump portion in the second region.  However, Miyamoto teaches including multiple bump portions in a semiconductor light emitting device (see Figures 5A-5B).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the multiple bump structure of Miyamoto in the device of Furukawa, as Miyamoto teaches the multiple bumps can allow for effective suppression of cracking (¶0047).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa as applied to Claim 1 above, and further in view of Huang (US Patent Application Publication No. 2011/0198609) (“Huang”).
Regarding Claim 18, Furukawa teaches Claim 1 as indicated above. Furukawa does not specifically teach a submount on which a lower surface side of the semiconductor optical device is mounted, wherein wiring provided in the submount and the electrode pad portion are electrically connected by wire bonding, however to use the device of Furukawa it would necessarily be connected to additional circuitry in the manner required by the claim.  Huang discloses a well-known method of using a submount (Figure 8, item 50), with an optical semiconductor light emitting device mounted above it (see Figure 8), wherein the electrical connections of the light emitting device electrically connected to the submount through electrical wires (see Figure 8, items 52, 54, 55, 56).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the submount of Huang with .
Conclusion













The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kadowaki et al. (US Patent No. 7,675,954)
Kawanishi et al. (US Patent No. 8,279,906)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW

Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891